       Case 1:19-cv-01753-JPW Document 199 Filed 07/26/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

ASSOCIATES IN MEDICAL
TOXICOLOGY, PC, et al.,

                   Plaintiffs,

v.                                           Case No: 1:19-cv-01753-JPW

EMOGENE RENEA SNYDER, et al.,

                  Defendants.

             MOTION TO WITHDRAW AS COUNSEL OF RECORD
                       WITHOUT SUBSTITUTION
        Pursuant to Rule 83.15 of the Local Rules of the United States District Court

for the Middle District of Pennsylvania, the undersigned counsel for Associates in

Medical Toxicology, P.C. (“AMT”), and Philip W. Moore, DO (“Dr. Moore”)

(hereinafter collectively referred to as “Plaintiffs”) hereby requests leave of Court

to withdrawal the appearance of Kathleen Misturak-Gingrich, Esquire, as counsel of

record for the Plaintiffs. In support of her Motion, counsel states:

        1.    The undersigned is currently listed as counsel for the Plaintiffs;

        2.    Plaintiffs are represented by multiple counsel in this lawsuit, including

litigation counsel, Dennis Boyle, Esquire and Blerina Jasari, Esquire;

        3.    Kathleen Misturak-Gingrich, Esquire, serves as corporate counsel to

AMT and also acts as local counsel in this lawsuit;
         Case 1:19-cv-01753-JPW Document 199 Filed 07/26/21 Page 2 of 4




         4.   Plaintiffs and litigation counsel have agreed to the withdrawal of the

undersigned counsel.

         5.   A copy of the Motion has been sent to opposing counsel, who advised

that they do not object to the Motion.

         6.   A copy of this Motion will be served upon Plaintiff, AMT, at its last

known business address of 207 House Avenue, Suite 102, Camp Hill, Pennsylvania

17011.

         7.   By request of Dr. Moore, a copy of this Motion will be served upon

Plaintiff, Philip W. Moore, DO, at his last known business address listed above.

         WHEREFORE, the undersigned respectfully requests that this Honorable

Court grant Kathleen Misturak-Gingrich, Esquire and the Law Offices of Peter J.

Russo, P.C. leave to withdraw as counsel for the Plaintiffs.

                                 Respectfully Submitted,


                                 By: /s/Kathleen Misturak-Gingrich
                                     Kathleen Misturak-Gingrich (PA#41682)
                                     Law Offices of Peter J. Russo, P.C.
                                     245 Grandview Avenue, Suite 102
                                     Camp Hill, PA 17011
                                     Telephone: (717) 591-1755
                                     Email: kgingrich@pjrlaw.com
                                     Counsel for Plaintiffs

Date: July 26, 2021
       Case 1:19-cv-01753-JPW Document 199 Filed 07/26/21 Page 3 of 4




                         CERTIFICATE OF SERVICE

      AND NOW, this 26th day of July, 2021, I, Alycia D. Pote, Paralegal, hereby

certify that a copy of the Motion to Withdraw as Counsel of Records without

Substitution was served via the Court’s CM/ECF system on:

             Dennis E. Boyle, Esquire
             Blerina Jasari, Esquire
             1050 Connecticut Avenue, Suite 500
             Washington, DC 20036
             Counsel for Plaintiffs

             Paige Macdonald-Matthes, Esquire
             Joshua Kaplan, Esquire
             Obermayer Rebmann Maxwell & Hippel LLP
             200 Locust Street, Suite 400
             Harrisburg, PA 17101-1508
             Counsel for Defendants

      AND NOW, this 26th day of July, 2021, I, Alycia D. Pote, Paralegal, hereby

certify that a copy of the Motion to Withdraw as Counsel of Records without

Substitution was served via United States First Class Mail, Postage Prepaid upon the

following:

             Philip W. Moore, DO and
             Associates in Medical Toxicology, P.C.
             207 House Avenue, Suite 102
             Camp Hill, PA 17011
Case 1:19-cv-01753-JPW Document 199 Filed 07/26/21 Page 4 of 4
